DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 8/11/22 has been considered and an initialed copy of the PTO-1449 is enclosed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/22 has been entered.
 	Claims 22, 29-38 and 40-41 are pending.

Response to Arguments

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22, 29-38 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Pinheiro et al WO 2016/153839 in view of Lu et al WO 2004/071400, Cheung et al US 20160166685 (priority to 11/17/2014), applicant’s specification at para. 104 and Sun et al US 2016/0333008 (priority to 5/11/2015). This rejection is re-written in view of the amendments to the claims.
	Pinheiro et al disclose the treatment of cancers using a combination of PD-1 antagonists and HDAC inhibitor SAHA (vorinostat) (abstract, summary and entire reference).  The reference also discloses a medicament comprising said combination and a kit comprising said combination (para 8-10, 154-155).  The cancers to be treated include renal cell cancer, melanoma and NSCLC (para. 13-14, 77).  The PD-1 antagonists include monoclonal antibodies nivolumab, pembrolizumab and AMP-514 (which is MEDI0680 as per para 104 of applicant’s specification) (para 99, 113-114).  The patients to which the combination can be administered to include patients who are treatment–naïve or patients who have “failed to achieve a sustained response after prior therapy with a biotherapeutic or chemotherapeutic”) (para 135).  The combination therapy can be used before or after surgery, or radiation therapy (para 134). The administration of the components of the combination can be alone, separately or together (para 128-129).
	The only difference between the reference and the instant invention is the use of HDAC inhibitor of formula I and the scope of PD-1 antibodies.
	Lu et al discloses HDAC inhibitors of Formula 1 (which is the same as applicant’s formula I) (see summary and abstract and entire reference). And the use of these compounds in the treatment of solid cancers (such as lung and kidney) (Example 6).
	Nivolumab, pembrolizumab, pidilizumab, REGN2810, PDR 001, SHR-1210 and MEDI0680 are known anti-PD-1 antibodies.  As discussed above, Pinheiro et al discloses anti-PD-1 antibodies Nivolumab, pembrolizumab, pidilizumab.  Cheung et al discloses that Nivolumab, pembrolizumab, pidilizumab, REGN2810, PDR 001 and MEDI0680 (AMP514) are known in the art (para 169).  Sun et al discloses that nivolumab, pembrolizumab, pidilizumab, PDR 001 and SHR-1210 are known in the art (para 230).
	Since Pinheiro et al disclose the treatment of cancers using a combination of PD-1 antagonists and HDAC inhibitor SAHA (vorinostat) and since Lu disclose HDAC inhibitors of applicant’s formula I are used in the treatment of the same types of cancers as in the primary reference, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the HDAC inhibitors of Lu as the HDAC inhibitor in Pinheiro with the expected benefit of treating cancers, such as renal cell cancer, NSCLC and melanoma.  A medicament comprising both and the formation of a kit is obvious in view of Pinheiro because the reference discloses both.  Since Pinheiro discloses the administration of the components of the combination alone, the limitation of claim 36 is met.  Since Pinheiro discloses the use of nivolumab, pembrolizumab and AMP-514 (MEDI0680) in their combination and since pidilizumab, REGN2810, PDR 001 and SHR-1210 are also known in the art as PD-1 antibodies it would have been obvious to use any of the known anti-PD-1 antibodies in the invention of Pinheiro.
With respect to claims 29-35, the primary reference discloses that the patients to which the combination can be administered to include patients who are treatment –naïve (reads on patient who have had no treatments, including immune checkpoint treatment) or patients who have “failed to achieve a sustained response after prior therapy with a biotherapeutic or chemotherapeutic” (reads on resistant and refractory to treatment).  Since the combination can be administered to treatment –naïve patients (this reads on first line therapy.  Since the combination can be administered to patients who have been treated with radiation or surgery or “failed to achieve a sustained response after prior therapy with a biotherapeutic or chemotherapeutic” this reads on at least a secondary line of therapy if not more line of therapy.  
Response to Arguments
Applicant argues that Pinheiro does not disclose the substitution of vorinostat with another HDAC inhibitor or the specific claimed combination.  The Examiner never said it did.  Pinheiro was combined with Ju and Lu shows the HDAC inhibitor of applicant’s claim 1.
Applicant argues that Pinheiro only shows treatment in adenocarcionoma mouse model and not melanoma, NSCLC or renal carcinoma.  The reference discloses that the cancers to be treated include renal cell cancer, melanoma and NSCLC (para. 13-14, 77) and the Examiner has no reasons to doubt the validity of the reference.  
Applicant provides a 1.132 declaration which shows that the combination is effective in Phase 1b/2 clinical trials.  While the declaration does show the effectiveness, as stated at the interview and in the interview summary of 6/7/22 applicant needed to provide a declaration with additional unexpected results for other cancers.  A proper showing of unexpected results is a showing the effectiveness of each compound alone and then a showing of the effectiveness of the combination and effectiveness of the combination is unexpected.  The Phase 1b/2 clinical trial is not a proper showing of unexpected results.  As stated in the final action mailed 4/12/22, there are unexpected results for treatment in colon cancer but not other cancers.
Applicant argues that Lu does not disclose applicant’s HDAC inhibitor in Example 6 and that the reference does not teach or suggest combination therapy.  The Examiner never stated that the reference taught combination therapy.  Compound CS02100055 is highly similar to applicant’s compound with the only difference being the position of F on the benzene ring.  The F is in the para position in the reference and the F is in the meta position in the instant set of claims.  It is noted that the generic formula of the reference indicates that F can be at either position.  Thus, applicant’s compound is encompassed by the reference and a highly similar is exemplified in Example 6.  
Applicant argues that Dong, Appendix A, Korman, Cheung, Sun and Appendix B do not make up for the deficiencies of Pinheiro.  The Examiner has addressed each of these “deficiencies” above and submitted that Pinheiro in combination with Lu, Dong, Appendix A, Korman, Cheung, Sun and Appendix B make obvious the currently claimed invention.



Claims 22, 29-38 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al WO 2004/071400 in view of Dong et al Cancer Chemother Pharmacol vol. 69 p. 1413 (2012), Korman et al US 8779105, Cheung et al US 20160166685 (priority to 11/17/2014) and Sun et al US 2016/0333008 (priority to 5/11/2015) and Appendix A and B.  This rejection is re-written in view of the amendments to the claims.
Lu et al discloses HDAC inhibitors of Formula 1 (which is the same as applicant’s formula I) (see summary and abstract and entire reference). And the use of these compounds in the treatment of solid cancers (such as lung and kidney) (Example 6).
The only difference between the reference and the instant invention is the combination with anti-PD-1 antibodies nivolumab, pembrolizumab, pidilizumab, REGN2810, PDR 001, SHR-1210 and MEDI0680 and the limitations of claims 29-36 and 40-41.
Dong et al discloses the use of chidamide (which has a structure which is very similar applicant’s compound--see Appendix A for structure of chidamide) and its use in the treatment of solid tumors and lymphomas (title, abstract, page 1417 and discussion).  The patient population used in their studies include patients with lung cancer and renal cancer and who had prior treatments such as chemotherapy, surgery and radiation or patients who were refractory to standard treatment (Table 1 and page 1414, second column under “Eligibility”).  Table 1 also shows that the patient population included patients with 0-6 prior chemotherapy regimens.  
Korman et al discloses that clone 5C4 (which is nivolumab as Appendix B) and is used in the treatment of cancers such as, lung cancer and renal cancer, and discloses the formation kits (see col. 19, 48-49, 51-54, examples and entire reference).  
Nivolumab, pembrolizumab, pidilizumab, REGN2810, PDR 001, SHR-1210 and MEDI0680 are known anti-PD-1 antibodies.  Cheung et al discloses that Nivolumab, pembrolizumab, pidilizumab, REGN2810, PDR 001 and MEDI0680 (AMP514) are known in the art (para 169).  Sun et al discloses that nivolumab, pembrolizumab, pidilizumab, PDR 001 and SHR-1210 are known in the art (para 230).
Since Lu et al discloses the use Formula I for the treatment of cancers, such as lung and renal cancer and since Korman discloses the use of clone 5C4 (nivolumab) for the treatment of the same cancers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combination the two compounds (formula I and nivolumab) for the treatment of cancers such as lung and renal cancer with the expected benefit of treating said cancers.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, given the teachings of the prior art, it would have been obvious to combine the compounds because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as anti-cancer agents.  One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the agents since they had been demonstrated in the prior art to be reasonably predictive of treating cancer.  
Thus, since the combination of formula I and nivolumab is obvious and since pembrolizumab, pidilizumab, REGN2810, PDR 001, SHR-1210 and MEDI0680 are all known anti-PD-1 antibodies, it would have been obvious to use these antibodies in the combination.  The formation of kits is obvious in view of Korman et al.
With respect to claims 29-35, the Dong et al discloses chidamide (which is very similar to applicant’s compound) combination treatment and that the patients to which the combination can be administered to include patients who had prior treatments such as chemotherapy, surgery and radiation or were refractory to prior treatments and that the patient population included patients with 0-6 prior chemotherapy regimens.  It is the Examiner’s position that the patients with 0-6 prior chemotherapy regimens reads on 0-6 lines of therapy and zero lines of therapy reads on no treatment (reads on patient who have had no treatments, including immune checkpoint treatment).
With respect to claim 36, it is clear from Lu et al that formula I can be administered alone one of skill in the art readily recognizes that when combination therapy occurs, that the order of administration can be either together or separately and when separate and formula I is administered first, then it being administered alone.
Response to Arguments
Applicant arguments have been addressed above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643